Citation Nr: 1307028	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than August 27, 2008, for the assignment of a 50 percent rating for service-connected obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 2005.

This matter came to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted entitlement to service connection for obstructive sleep apnea with an initial disability rating of 30 percent, effective October 1, 2005, and an increased disability rating of 50 percent, effective August 27, 2008.

In May 2009, the Veteran testified at a Board hearing at the Roanoke RO before the undersigned Veterans Law Judge; the transcript is of record.


FINDING OF FACT

Prior to August 27, 2008, the Veteran's obstructive sleep apnea was not manifested by use of a continuous airway pressure (CPAP) machine, chronic respiratory failure, cor pulmonale, or tracheostomy.


CONCLUSION OF LAW

An effective date earlier than August 27, 2008, for the assignment of a 50 percent rating for service-connected obstructive sleep apnea is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 33.159, 3.321, 3.400, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in July 2008.  The letter predated the May 2009 rating decision.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his underlying service connection claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Since the issue on appeal (entitlement to an earlier effective date for a 50 percent rating) is a downstream issue from that of service connection (for which the July 2008 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Court has also held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and VA treatment records.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional relevant documents in the Virtual VA file not already contained in the paper claims file.  The evidence of record also contains a VA examination performed in July 2008.  The examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

The Veteran is seeking an effective date earlier than August 27, 2008, for the assignment of a rating of 50 percent for service-connected obstructive sleep apnea.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

By way of background, the Veteran first filed a claim for service connection for obstructive sleep apnea in August 2005, prior to his separation from active duty.  In a May 2009 rating decision, the RO granted the Veteran service connection for obstructive sleep apnea, assigning an initial 30 percent rating effective October 1, 2005 (the day after the Veteran's separation from service), and an increased rating of 50 percent, effective August 27, 2008.  It is the date of this increase that the Veteran is currently appealing.

The effective date may be assigned prior to August 27, 2008, if it is shown that it was factually ascertainable that the 50 percent rating was warranted prior to that date.  See 38 C.F.R. § 3.400(o).  The Veteran contends that the effective date of the 50 percent rating should be extended back to the initial effective date of the grant of service connection due to VA's failure to timely adjudicate his claim and provide him with a VA examination and treatment that resulted in his being prescribed a CPAP machine-a crucial element in the 50 percent disability rating for obstructive sleep apnea.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The relevant medical evidence of record prior to August 27, 2008-the effective date assigned by the RO for the 50 percent rating-consists of reports of the Veteran's treatment both during service and with VA treatment providers, as well as a July 2003 VA examination.  Records of the Veteran's in-service treatment reflect that he was seen in October 2003 for complaints of problems falling and staying asleep.  He was diagnosed at that time with secondary insomnia; no treatment was provided.  At a March 2004 report of medical examination, the Veteran was again noted to carry a diagnosis of secondary insomnia.  Post-service records reflect that the Veteran requested a sleep study in January 2006; he stated at a May 2006 treatment visit that he was still waiting on a sleep study to be scheduled.  VA treatment records further reflect that the Veteran underwent sleep study initially in July 2008; at that time, he was diagnosed with mild obstructive sleep apnea that the examiner opined could respond well to CPAP treatment.  The Veteran underwent a second sleep study in August 2008 in which CPAP treatment was tested.  Upon successful completion of the sleep study, the Veteran's treating VA physician prescribed a CPAP machine for treatment of the Veteran's obstructive sleep apnea at a treatment visit on August 27, 2008.

Report of the July 2008 VA medical examination reflects the Veteran's report of having snored for years, routinely waking his wife up.  The Veteran also complained of feeling tired often during the day, particularly in afternoons and following long drives.  The examiner noted the July 2008 VA sleep study diagnosing mild obstructive sleep apnea.  The examiner also diagnosed the Veteran with obstructive sleep apnea and noted that the sleep study findings recommended that he be tried on a CPAP machine to treat the disorder.  However, no CPAP machine was prescribed at the examination.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2012.  At that time, the Veteran confirmed that he had not begun using a CPAP machine to treat his obstructive sleep apnea until August 2008.  However, he contended at that time that he believes a 50 percent rating should have been implemented prior to the August 2008 date because his claim was improperly delayed due to RO staff's mistaken belief that he wished to withdraw the claim.  Had the claim for service connection for sleep apnea been properly adjudicated earlier, the Veteran contended, he would have been examined and provided a CPAP machine for treatment earlier, thus warranting an earlier effective date for the higher rating.

For the period prior to August 27, 2008, the Veteran was assigned an initial 30 percent rating for his service-connected obstructive sleep apnea under Diagnostic Code 6847.  38 C.F.R. § 4.97, Diagnostic Code 6847 (2012).  Under this Diagnostic Code, a 30 percent rating is warranted where there is evidence of persistent day-time hypersomnolence.  Id.  A 50 percent rating will be assigned for sleep apnea with evidence of required use of a breathing assistance device such as a CPAP machine.  Id.  A 100 percent evaluation requires evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or the need for a tracheostomy.  Id.

Upon review of the evidence of record, the Board finds that the Veteran's obstructive sleep apnea does not warrant an effective date earlier than August 27, 2008, for award of a rating of 50 percent under the Diagnostic Code identified above.  In that connection, the Board notes that, prior to August 27, 2008, the Veteran was not prescribed a CPAP machine or other breathing assistance device to treat the disorder.  Further, there is no evidence that, at any time, the Veteran has experienced chronic respiratory failure with carbon dioxide retention; cor pulmonale; or the need for a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.  This is borne out not only by the medical evidence and VA examination report of record, but also by the Veteran's own testimony at the October 2012 hearing, at which time he reported that he had not been prescribed a CPAP machine until August 2008.

Since the decision assigning the evaluations for obstructive sleep apnea was timely appealed, the evaluation assigned is based on the criteria exhibited.   Here, the RO based the assignment of a 50 percent rating on VA treatment records dated August 27, 2008, that reflected a level of disability consistent with the 50 percent rating.  In particular, treatment records from that date indicate that the Veteran was first prescribed a CPAP machine to treat his obstructive sleep apnea at that time.  No earlier medical records indicate a worsening in severity of the Veteran's disability, including the prescription of a CPAP machine, nor does the July 2008 VA medical examination reflect a level of disability sufficient to warrant a 50 percent rating.  While it was recommended that a CPAP be tried, it was not prescribed then or at any time prior to August 27, 2008.  An increase in disability was therefore factually ascertainable on August 27, 2008, but not at any time before that date.  Accordingly, an earlier effective date of the assignment of a 50 percent disability rating for obstructive sleep apnea is not warranted.

The Veteran contended at his October 2012 hearing that his initial service connection claim had been lost and that if it had been adjudicated in a more timely manner, he would have undergone a sleep study and been prescribed a CPAP machine prior to August 27, 2008.  However, no medical provider prescribed a CPAP prior to August 27, 2008.  The decision to order a sleep study is ultimately a medical one and not a rating determination.  The Board finds no error on the part of rating personnel in this matter (ordinarily, failure in the duty to assist is not considered reversible error).  There is simply no factual basis on which to assign a 50 percent rating for obstructive sleep apnea prior to August 27, 2008.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  This case has been decided based on its application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) (noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The Board concludes that the July 2008 examination provided a thorough and accurate picture of the Veteran's disability at the time, including in particular the fact that as of that date, he had not been prescribed and was not using a CPAP machine to treat his obstructive sleep apnea.  These uncontradicted facts did not warrant a 50 percent rating under the relevant rating criteria.  No earlier treatment record shows that the Veteran met the criteria for a 50 percent rating prior to August 27, 2008.  In short, it was first shown that the Veteran met the criteria for a 50 percent rating for his service-connected obstructive sleep apnea no earlier than August 27, 2008.  38 U.S.C.A. § 5110.


ORDER

Entitlement to an effective date earlier than August 27, 2008, for the assignment of a 50 percent disability rating for obstructive sleep apnea is denied.



____________________________________________
THOMAS J. .DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


